Citation Nr: 0023612	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-04 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder. 

2.  Entitlement to service connection for lung disease 
secondary to Agent Orange exposure.

3.  Entitlement to an increased evaluation for the residuals 
of an injury to the left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).  The veteran testified at a May 
2000 videoconference hearing before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In August 1989 the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  The veteran did 
not appeal this decision.

3.  The evidence received subsequent to the unappealed August 
1989 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  The veteran's claim for service connection for PTSD is 
plausible.

5.  The veteran's claim for service connection for lung 
disease secondary to Agent Orange exposure is plausible.

6.  The residuals of an injury to the left ring finger, the 
minor extremity, are manifested by chronic pain, slight 
deformity, a slight decrease in muscle strength, and 
sensitive scars.  


CONCLUSIONS OF LAW

1.  The August 1989 rating decision of the RO, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the August 1989 
rating decision, in which service connection for PTSD was 
denied, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a lung 
disease secondary to Agent Orange is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the left ring finger, the minor 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
(PTSD).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

38 C.F.R. § 3.304(f) (1999) provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The evidence of record at the time of the August 1989 rating 
action may be briefly summarized.  The service medical 
records show no complaint or finding relative to a 
psychiatric disorder.  The service administrative records 
show that the veteran participated in military operations at 
Chu Lai, Republic of Vietnam in April 1967. He was awarded 
the RVN Cross of Gallantry with palm.

A VA psychiatric examination was conducted in October 1988.  
At that time the veteran stated that he drove a fuel tanker 
in Vietnam.  He stated that everyday he was in Vietnam he 
lived in fear.  He indicated that his unit was attacked with 
150 mortar rounds.  A 15 year old boy who had lied about his 
age was killed.  At that time the diagnosis was PTSD.

A rating decision in June 1989 denied service connection for 
PTSD.  The specific basis for the denial was not reported.  
The veteran was informed of that decision in July 1989 and of 
his appellate rights.  He did not appeal this decision, which 
is now final.  38 U.S.C.A. § 7105 (1991).  In July 1989, a 
statement was received from the veteran.  In August 1989 the 
RO confirmed the prior denial.  The RO determined that the 
veteran had not furnished specific stressors to grant service 
connection for PTSD.  The veteran was informed of that 
decision in August 1989 and of his appellate rights.  He did 
not appeal this decision, which is now final.  38 U.S.C.A. 
§ 7105 (1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since the August 1989 decision includes 
private medical records dated 1988 to 1997 during which time 
the veteran was treated primarily for physical disabilities. 

A VA psychiatric examination was conducted in July 1998.  At 
that time the veteran reported that he entered the Marines in 
March 1968.  His job title was First Marine Air Wing to a 
supply unit in combat.  The veteran stated that while in 
Vietnam he saw the actual fighting and everything in Vietnam.  
He pulled 5000 gallons of jet fuel over there.  He stated 
that he always thought about Vietnam because they program you 
for things like that.  He reported a history of leaving the 
house at night and driving away.  He reported that he does 
not like to see war shows on television.  When he watched a 
military show he tossed and turned the whole night.  He 
reported much difficulty with crowds; however, he generally 
liked to be around people.  He stated that he did not dream.  
He had a sense of reliving his experiences in Vietnam when 
talking to other veterans.  Most of the time he had an 
intense psychological distress when civilians brought up the 
topic.  He reported feelings of detachment from others at 
times.  He was able to love others.  He reported irritability 
that was verified by his wife.  He reported some 
hypervigilence in stating that he was always cautious.  The 
pertinent diagnosis was PTSD. 

A videoconference hearing conducted by the undersigned member 
of the Board in May 2000.  At that time the veteran testified 
that he was a fuel handler in Vietnam and that one of the 
stressful events were mortars round attack.  The veteran 
stated that some people were injured.  There were three 
different units.  He did not know the people or the names of 
those injured.  There was one attack squad and two firing 
squadrons.  The veteran testified that he was with the attack 
squadron.

The veteran stated that during one particular incident that 
incoming mortar rounds hit three planes.  They were large 
explosions.  The planes were fueled.  When he hit the ground 
there were people already running everywhere trying to find a 
place to get.  He crawled to the corner of a building.  There 
was a bunker there.

The veteran testified that he was where there was fuel.  They 
kept the fuel where the veteran lived and the huts were close 
to it.  A lot of mortar rounds came in.  He did not remember 
the dates.  He remembered that the mess hall was hit, as well 
as the Americal Division.  The mortars just fell everywhere.  

His base was located in I Corps, Chu Lai South Vietnam, and 
the veteran was in the 1st Marine Airways.  The veteran 
testified that in Vietnam everything was life threatening.  
The veteran stated that you just do not walk out on the 
street and have a happy holiday but that you are in a combat 
zone.  Everything he did, everything that he came in contact 
with could determine whether he was living or dying.  
Everything was unusual.  

The veteran testified that while he was in Vietnam that the 
dates were on the Julian date system and he had no idea how 
it worked.  The approximate time of year of the attacks would 
have probably been mid-summer, June, or July.  The other 
attack mentioned was February, maybe in January.  Both of the 
incidents occurred in the Chu Lai airfield.

To summarize, during the veteran's hearing he furnished more 
specific information regarding the inservice stressors.  The 
July 1998 VA examination confirmed the diagnosis of PTSD.  
The Board finds that this evidence is new and material and 
the veteran's claim has been reopened.

In Elkins v. West, 12 Vet.App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.

A person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation. Robinette v. Brown, 8 
Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 
21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

To summarize, the veteran has claimed inservice stressors 
caused his PTSD.  The current medical records contain a 
diagnosis of PTSD based on these stressors.  Accordingly, the 
Board finds that the claim for PTSD is well grounded.

2.  Entitlement to service connection for a lung disease 
secondary to Agent Orange exposure.

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
a lung disease secondary to Agent Orange exposure is whether 
he has submitted a well-grounded claim for the benefits 
arising therefrom. 38 U.S.C.A. § 5107(a) (West 1991).  
Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation. Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991). 

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are met, 
even though there is no record of such disease during service 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea) other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma, and soft tissue cancers. 38 
C.F.R. § 3.309(e) (1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  61 Fed. Reg. 
41442-49 (August 8, 1996).

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The service medical records reflect no complaint or finding 
pertaining to a lung disorder.  A June 1997 letter from a 
private physician is to the effect that the veteran has 
organic lung disease.  The physician stated that he believed 
that those pulmonary findings could be related to the veteran 
having been exposed to Agent Orange.  A VA examination 
conducted in July 1998 revealed a diagnosis of chronic 
obstructive pulmonary disease (COPD).

The veteran testified during a May 2000 videoconference 
hearing that his lung had a partial collapse in 1972.  He 
stated that at that point he did not have any problems with 
his lungs like bronchitis or emphysema.  The veteran 
testified that he had breathing treatments on a continuous 
basis after he got out of service. 

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and is it not contended otherwise.

In this regard the recent VA examination confirmed the 
presence of COPD.  A private physician had indicated that the 
lung disease could be related to Agent Orange exposure.  
Based on this evidence the Board finds that the veteran's 
claim is well grounded. 

3. Entitlement to an increased evaluation for the residuals 
of an injury to the left ring finger.

The service medical records show that the veteran was treated 
for a compound fracture of the tuft of the ring finger of the 
left hand early in 1971.  In October 1971 he underwent a 
revision of a deformity of the distal phalanx.  

A VA examination was conducted on August 1972.  The 
examination showed that the veteran was right handed.  The 
diagnosis was deformity with painful scar of the left ring 
finger.

In October 1972 the RO granted service connection for a 
painful scar of the left ring finger with limited motion.  
The RO assigned a 10 percent rating which has remained in 
effect since that time.

The veteran was evaluated by a private physician in July 1994 
for left hand pain.  There was a history of an old injury.  
The physician indicated that there may have been some 
tenosynovitis of the fourth digit and also a neuroma of the 
digital nerve.

A VA examination was conducted in July 1998.  At that time 
the veteran gave a history of injury to the ring finger of 
the hand during military service in 1971.  He said he fell 
with his rifle and injured the ring finger of the left hand.  
There was a fracture and because of this he had surgery two 
times.  Subsequent to the surgery he has continued to have 
pain, mostly in the palm of the left hand proximal to the 
ring finger.  It was painful to grasp something with the left 
hand.  The left hand in the area of the injury was sensitive 
to touch or if bumped when it was at rest.  He worked for a 
state department of transportation as a building maintenance 
supervisor.  He said the hand caused him to fall from a 
ladder in 1991 and this injury resulted in injury to his back 
and right foot.  He stated that the problem with his left 
hand was such that it interfered with climbing that is 
required in his work.  He also had difficulty driving due to 
holding the steering wheel.  He had difficulty with any 
activity which required the use of both hands.  He is right-
handed.  At the time of the examination he was not on any 
treatment for the problem.

Physical examination showed that there was a deformity of the 
fingernail of the ring finger on the left hand and there was 
deformity of the distal aspect of the left ring finger.  
There was a 1-cm scar just below the fingernail at the tip of 
that finger and it was not sensitive.  There was a 1.5-cm 
diagonal scar on the tip of the finger which was slightly 
depressed and was sensitive to touch.  There was a 2-cm faint 
surgical scar distally on the ulnar aspect of the ring finger 
on the left.  The scar was also sensitive to touch.  There 
was no tenderness to pressure over the flexor surface of the 
finger or over the flexor surface of the palm.  The grip 
strength of the left hand was decreased.  He was able to make 
a good fist.  He could approximate the tip of the thumb to 
all the fingertips.  He could touch all the fingertips to the 
palm, but he was able to do this only be reaching proximal to 
the mid palmar crease.  There was no loss of pain or touch 
sensation in the left hand, but there was increased 
sensitivity to pain sensation or touch sensation in the left 
ring finger.  

The range of motion of the joints in the left ring finger are 
as follows: metacarpophalangeal joint could be extended to 0 
degrees and flexed to 60 degrees; the proximal 
interphalangeal joint can be extended to 0 degrees and flexed 
to 79 degrees; and the distal interphalangeal joint can be 
extended to 0 degrees and flexed to 19 degrees.  The x-ray of 
the left hand revealed slight deformity of the terminal tuft 
of the distal phalanx of the ring finger with soft tissue 
atrophy.  The examiner commented that the functional loss due 
to pain in the left hand was significant.  The diagnosis was 
remote injury of the ring finger of the left hand with 
subsequent chronic pain and slight deformity and a slight 
decrease in muscle strength of the left hand, status post 
remote injury.  

The veteran testified during a May 2000 videoconference 
hearing that he had numbness in his finger.  The finger was 
also cold the majority of the time.  When he was grasping or 
trying to hold something with it periodically he would have a 
sharp pain right in the center of his hand.  The veteran 
testified that his hand was painful all of the time.  The 
veteran had numbness, and his hand stayed cold.  He had loss 
of strength, and basically continuous pain.  He could not 
really use his hand effectively by itself.  He further 
testified that the left finger affected his ability to 
perform his job functions from time to time.  He worked as a 
certified electrician and supervises employees.  Because of 
his certification he had to physically make connections just 
endured it, and continue to do the work since it was his job.  
The veteran was allowed to take a little break if necessary 
if the problem with his hand was more than he can bear at 
that time.  He was allowed to relax for about 10 minutes 
because he could not stay on his feet for 8 hours a day due 
to the metal hardware in his right foot.  He took over the 
counter and prescription medication for the pain in his 
hands.  

II. ANALYSIS

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected residuals of an 
injury to the left ring finger is well grounded, in that he 
has presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed. No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107. 

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995) Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 10 percent rating for the veteran's 
service-connected residuals of an injury to the left ring 
finger under Diagnostic Code (DC) 7804 of VA's Schedule for 
Rating Disabilities (Schedule).  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars, which are tender and painful on 
objective demonstration.  

Scars that are superficial, poorly nourished, and have 
repeated ulceration warrant a 10 percent evaluation pursuant.  
Diagnostic Code 7803 (1999). 

Scars may also be evaluated based on the limitation of 
function of the part affected. Diagnostic Code 7805 (1999).

Favorable or unfavorable ankylosis of the fourth (ring) 
finger of either hand warrants assignment of a noncompensable 
evaluation.  Ankylosis is considered to be favorable when the 
tip of the finger may be flexed to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  It 
is unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation.  Ankylosis 
is considered to be extremely unfavorable when either all the 
joints of the finger are in extension or in extreme flexion 
or there is rotation and angulation of the bones.  38 C.F.R.§ 
4.71a, Diagnostic Code 5257 (1999).

A 10 percent evaluation is warranted for amputation of the 
ring finger of either hand if the point of amputation is at 
the proximal interphalangeal joint or proximal thereto and 
without metacarpal resection.  A 20 percent evaluation 
requires that the amputation involve metacarpal resection 
with more than one-half of the bone lost. 38 C.F.R.§ 4.71a, 
Diagnostic Code 5155 (1999).

To summarize, the statements and testimony of the veteran 
with regard to left ring finger symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, this evidence must be reviewed in 
conjunction with the objective medical evidence.

In this regard, the most recent July 1998 VA examination 
showed two scars on the left finger which were sensitive.  
The examiner indicated that there was increased sensitivity 
to pain sensation or touch sensation in the left ring finger 
of the hand and that the left hand pain resulted in 
significant functional impairment.  However, there was no 
loss of pain or touch sensation in the left hand.  
Additionally, the veteran was able to touch the left 
fingertip to the palm by reaching proximal to the mid palmar 
crease.  Furthermore the examiner indicated that there was 
only slight decrease in the muscle strength.  There was no 
evidence of ankylosis nor is there involvement of the 
metacarpophalangeal joint which may be equated to amputation 
at that site. 

The VA examiner indicated that the functional loss of the 
left hand due to pain was significant.  The current 10 
percent in effect contemplates disability which is the 
equivalent of amputation at the proximal interphalangeal 
joint or proximal thereto. As such, the Board finds that the 
functional impairment caused by the pain as contemplated in 
the Deluca case, is included in the current evaluation.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD has been reopened.

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent only, the claim is 
granted.

The claim of entitlement to service connection for a lung 
disease secondary to Agent Orange exposure is well grounded.  
To this extent only, the appeal is granted.

Entitlement to an increased rating evaluation for residuals 
of an injury to the left ring finger is denied.



REMAND

As previously discussed, the claims of entitlement to service 
connection for PTSD and lung disease secondary to Agent 
Orange exposure are well grounded.  Thus, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD. Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

The veteran has testified in a May 2000 videoconference, that 
there were two main mortar attacks to the mess hall and the 
Americal Division which resulted in injuries and big 
explosions.  The veteran indicated that the attacks occurred 
in mid-summer June or July 1969, and January or February 
1970. He also testified that his base was located in I Corps, 
Chu Lai South Vietnam, and the veteran was in the 1st Marine 
Airways.  

His military administrative records show he served in Vietnam 
from April 1969 to April 1970.  He was involved in military 
operations in Chu Lai from April 1969 to February 1970.  He 
served in MABS-12, MAG-12, 1st MAW.  His MOS was a motor 
vehicle operator.  He was awarded the RVN Cross of Gallantry 
with palm, which may be indicative of combat.  The Board 
finds that an attempt should be made to verify these 
stressors.  He further indicated that he drove a fuel truck 
and just being in Vietnam was a stressor.  The stressor per 
se is thus verified.

Concerning the veteran's lung disease, a private physician 
had indicated that the lung disease could be related to Agent 
Orange exposure.  As such, the Board is of the opinion that 
additional development is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records which are not 
on record pertaining to treatment for 
lung disease and PTSD since the veteran's 
release from active duty.

2.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events.  
Any such information should include his 
unit assignment(s), dates, places, 
detailed descriptions of the events, and 
the names and other identifying 
information concerning any individuals 
involved in the events. 

3.  The RO should request the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150, to provide 
any information which might corroborate 
the veteran's reported stressors, to 
include the mortar attacks on the 
airfield at Chu Lai in June or July 1969 
and January or February 1970. USASCRUR 
should be requested identify any other 
sources which may have pertinent 
information.

4.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat 
related stressors.

5.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s) which 
have been verified by the RO or Board may 
be used as a basis for a diagnosis of 
PTSD.  The stressor regarding the veteran 
being stationed in Vietnam and driving a 
fuel truck is verified. 

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
stressors found to be established by the 
record were sufficient to produce post- 
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.

6.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature, severity, and 
etiology of any lung disorder.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any lung and diagnosed 
is related to the veteran's period of 
active duty, to include exposure to Agent 
Orange.  The examiner's attention is 
directed to the private medical statement 
dated in June 1997.  A complete rational 
for any opinion expressed should be 
included in the examination report.

7.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and an opportunity to respond. 
Thereafter, the claims folder should then be returned to the 
Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 



